Title: To George Washington from Benjamin Lincoln, 23 May 1782
From: Lincoln, Benjamin
To: Washington, George


                        
                            Sir
                            War Office 23 May 1782
                        
                        I do myself the honor to inclose your Excellency a Certificate from Doctor Warren of Boston relative to the
                            inability of a Soldier there as also an Extract of a Letter from Mr Green on the Subject—I saw the Man when I was in
                            Boston and supposed him quite unfit for the Service but did not think myself authorized to Discharge him—I have the Honor
                            to be Dr Sir with the greatest Esteem Your Excelcys Obt St

                    